       Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 1 of 6
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                February 24, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

PERCY MACIAS, et al., individually and             §
on behalf of all others similarly situated         §
                                                   §
                       Plaintiffs,                 §
                                                   §
v.                                                 §           CIVIL ACTION NO. H-19-4856
                                                   §
CATAPULT PAINTING, LLC, et al.,                    §
                                                   §
                       Defendants.                 §

     MEMORANDUM AND ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS
                  COUNTERCLAIMS WITH PREJUDICE

        Percy Macias, Isodoro Peña, and Alma Lopez sued Catapult Painting, LLC, FR

Commercial LLC, BBP Industries, LLC, Sambecca Management Group, LLC, Mitchell Zivin, and

Wendy Zivin, alleging that the defendants, acting as joint employers, violated the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 201, et seq., by failing to pay them the full amount of their

wages and by making alleged deductions from their pay. (Docket Entry No. 1). The defendants

filed, amended, and reamended their counterclaims, which this court dismissed. (Docket Entry

Nos. 14, 18, 25). The have now filed their third and fourth amended counterclaims, without

seeking leave to amend. 1 (Docket Entry Nos. 29, 36). The counterclaims again allege that Macias,

Peña, and Lopez, the named plaintiffs, committed civil theft and common-law fraud by submitting

falsified timesheets. (Docket Entry No. 36 at ¶¶ 1–7). The plaintiffs moved to dismiss the

counterclaims, (Docket Entry Nos. 32, 40), and the defendants did not respond.

        The fourth amended counterclaims do not meet the Federal Rule of Civil Procedure 9(b)

heightened pleading standard for fraud claims. The counterclaims are dismissed. Because the


1
 The defendants’ third and fourth amended counterclaims are nearly identical. The court will address the
fourth amended counterclaims, even though the defendants did not seek leave to amend.
          Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 2 of 6




defendants have amended their counterclaims four times without curing the defects, amendment

would be futile and dismissal is with prejudice.

I.         Factual Background

           The defendants allege that the plaintiffs, former employees, submitted “fraudulent time

sheets” that “consist of reported time that was not worked,” and that the plaintiffs submitted “time

sheets . . . for workers that were never present on the job site.” (Docket Entry No. 36 at ¶ 6). Since

the court’s ruling dismissing their second amended counterclaims, the defendants added little detail

to their amended counterclaims. (Docket Entry No. 25).

           The new, material allegations are:

      •    Macias and Peña verbally communicated their weekly hours to Lopez. (Docket Entry No.

           36 at ¶¶ 14, 16).

      •    The hours for the plaintiffs were submitted to either FR Commercial or BBP Industries.

           (Id. at ¶¶ 9, 14, 16).

      •    The defendants cannot “allege the days that [fraudulent] time was ‘worked’” because the

           “hours were not actually worked.” (Id. at ¶¶ 9, 14, 16).

II.        The Legal Standard

           A motion to dismiss for failure to plead with the particularity Rule 9(b) requires is treated

as a Rule 12(b)(6) motion for dismissal for failure to state a claim. See United States ex rel. Grubbs

v. Kanneganti, 565 F.3d 180, 186 n.8 (5th Cir. 2009); United States ex rel. Thompson v.

Columbia/HCA Healthcare Corp., 125 F.3d 899, 901 (5th Cir. 1997); Lovelace v. Software

Spectrum, Inc., 78 F.3d 1015, 1017 (5th Cir. 1996). Rule 9(b) “imposes a heightened pleading

standard in cases where the plaintiff alleges fraud or mistake: particularity.” Matter of Life

Partners Holdings, Inc., 926 F.3d 103, 116–17 (5th Cir. 2019). Federal Rule of Civil Procedure

9(b) states that:
                                                        2
       Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 3 of 6




        In alleging fraud or mistake, a party must state with particularity the circumstances
        constituting the fraud or mistake. Malice, intent, knowledge, and other conditions
        of a person’s mind may be alleged generally.

“When the Rule 9(b) pleading standard applies, the complaint must contain factual allegations

stating the ‘time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what that person obtained thereby.” Matter of Life

Partners, 926 F.3d at 117 (alteration omitted) (quoting Tuchman v. DSC Comm’cns Corp., 14 F.3d

1061, 1068 (5th Cir. 1994)). “[T]o properly allege fraud under Rule 9(b), the plaintiff must plead

the who, what, when, where, and why as to the fraudulent conduct.” Id. “While Rule 9(b) provides

that intent and knowledge ‘may be alleged generally,’ this is not license to base claims of fraud

upon conclusory allegations.” City of Clinton v. Pilgrim’s Pride Corp., 632 F.3d 148, 154 (5th Cir.

2010). The complaint or counterclaim must allege a “plausible” basis for intent and knowledge

under Rule 8. United States v. Bollinger Shipyards, Inc., 775 F.3d 255, 260–61 (5th Cir. 2014);

see Ashcroft v. Iqbal, 556 U.S. 662, 686–87 (2009) (“[Rule 9(b)’s ‘generally’ language] does not

give [a plaintiff] license to evade the less rigid—though still operative—strictures of Rule 8. . . .

And Rule 8 does not empower a respondent to plead the bare elements of his cause of action, affix

the label ‘general allegation,’ and expect his complaint to survive a motion to dismiss.”).

III.    Analysis

        A.     The Common-Law Fraud Counterclaim

        A claim for common-law fraud under Texas law requires allegations that “the defendant

made (1) a material misrepresentation, (2) that was false, (3) which, at the time it was made, the

defendant either knew was false or made it recklessly without knowledge of its truth, (4) with the

intent that it be relied upon, (5) that the misrepresentation was actually and justifiably relied and

acted upon by the plaintiff, and (6) that the plaintiff suffered injury.” In re Enron Corp. Sec.,

Derivative & “ERISA” Litig., 388 F. Supp. 2d 780, 784 (S.D. Tex. 2005).
                                                     3
      Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 4 of 6




       The fourth amended counterclaims do not remedy the flaws identified in the court’s

previous decision. The only “specific content” in the allegedly fraudulent timesheets is the number

of “fraudulent” hours worked. The counterclaims allege that each plaintiff and “ghost” employee

worked 20 fraudulent hours per week, without mentioning the full number of hours the plaintiffs

reported, the number of hours they actually worked, and the days on which the allegedly false

hours were added. See Risinger v. SOC LLC, 936 F. Supp. 2d 1235, 1243 (D. Nev. 2013); Williams

v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997) (“Pleading fraud with particularity in this

circuit requires time, place and contents of the false representations.” (quotation marks and citation

omitted)). It is impossible to tell whether the plaintiffs added hours to each day they did work,

reported hours for days they did not work at all, or submitted only fraudulent hours. The

defendants “do not cite one statement that was made” in the plaintiffs’ timesheets. Hernandez v.

Ciba-Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex. 2001).

       Nor do the defendants allege how many allegedly falsified timesheets the plaintiffs

submitted, how many hours they reported per day, or who they submitted timesheets to. See

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 341 (5th Cir. 2008) (“[The plaintiff] did not

include the specific dates of any subsequent transactions and did not identify the speakers making

alleged misrepresentations.”); see also Softketeers, Inc. v. Regal W. Corp., No. 19-CV-519, 2020

WL 3051361, at *3 (C.D. Cal. Apr. 22, 2020) (“Defendants do not identify which developers were

instructed to falsify their time sheets, how many of the time sheets were falsified, or when in this

time period this misconduct occurred.”); Solano v. Ali Baba Mediterranean Grill, Inc., No. 3:15-

CV-0555, 2015 WL 7770893, at *7 (N.D. Tex. Dec. 3, 2015) (“However, the defendants fail to

state the time period during which the plaintiff was allegedly misrepresenting his hours, the

location at which the plaintiff recorded his allegedly over-stated hours, and the method the plaintiff

used to record his hours.”); United States v. Compass Med., P.C., No. 09-CV-12124, 2011 WL
                                                      4
      Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 5 of 6




5508916, at *4 (D. Mass. Nov. 10, 2011) (“[The plaintiff] fails to allege when the false statements

were actually recorded on specific billing sheets . . . . Nor does she connect any given billing sheet

to a specific patient, nursing home, date, billing code, or the treatment claimed.”). Without these

or similar details, the defendants have not sufficiently alleged fraud.

       B.      The Civil-Theft Counterclaim

       Civil theft under the Texas Theft Liability Act is defined as “unlawfully appropriating

property or unlawfully obtaining services as described by [various sections of the] Penal Code.”

TEX. CIV. PRAC. & REM. CODE § 134.002(2). The defendants do not cite the Texas Penal Code or

provide information about their counterclaim. As this court explained in its prior decision, the

defendants can assert a plausible claim apart from fraud only if they provide a “separate focus” for

that claim. (Docket Entry No. 25); see Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719,

723 (5th Cir. 2003). For the second time, the defendants did not respond to the plaintiffs’ motion

to dismiss and failed to identify a basis besides fraud for their civil-theft counterclaim. Their

counterclaim fails again, for the same reasons it failed the first time.

       The plaintiffs requested dismissal with prejudice. (Docket Entry No. 40). The court gave

the defendants a chance to amend their counterclaims, and they twice amended the counterclaims

without the court’s permission. Given these repeated failures, the counterclaims are dismissed,

with prejudice. See Reece v. Chubb Lloyds Ins. Co. Tex., No. 11-CV-507, 2011 WL 841430, at

*2 (S.D. Tex. Mar. 8, 2011); see also Great Plains Trust Co. v. Morgan Stanley Dean Witter &

Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict courts often afford plaintiffs at least one

opportunity to cure pleading deficiencies before dismissing a case, unless it is clear that the defects

are incurable or the plaintiffs advise the court that they are unwilling or unable to amend in a

manner that will avoid dismissal.”).



                                                      5
      Case 4:19-cv-04856 Document 46 Filed on 02/24/21 in TXSD Page 6 of 6




IV.    Conclusion

       The plaintiffs’ motion to dismiss, (Docket Entry Nos. 32, 40), is granted, with prejudice

and without leave to amend because amendment would be futile.

              SIGNED on February 24, 2021, at Houston, Texas.


                                            _______________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge




                                                  6
